                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                      ______

DAVON RAPHEL CHUNN,

                     Petitioner,                  Case No. 1:18-cv-1071
v.                                                Honorable Paul L. Maloney
LES PARISH,

                     Respondent.
____________________________/

                                          ORDER

              In accordance with the Opinion entered this day:

              IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   December 19, 2018                        /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
